Citation Nr: 9916997	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from May 1982 to 
September 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for bipolar affective disorder.

In October 1997, the Board remanded this case for additional 
evidentiary development.  Unfortunately, for the reasons 
discussed below, the Board finds that a remand is again 
necessary.  The RO did not substantially comply with the 
directives of the Board's remand.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  A Board remand confers upon the 
veteran the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's 1997 Remand instructed the RO to (1) adjudicate 
the issue of the appellant's competency and thereafter 
clarify his representative; (2) obtain records for 
psychiatric treatment since 1996; (3) obtain his VA records 
for hospitalization in 1985; (4) issue a supplemental 
statement of the case that included consideration of all 
evidence submitted since May 1997.  None of these actions 
were completed.

The appellant submitted a statement referencing treatment at 
the VA Medical Center in Gainesville in 1997.  The RO 
requested all treatment records from 1985 to the present.  A 
response was received that the appellant's records had been 
sent to East Point, Georgia in July 1994.  Clearly, only 
records in existence in 1994 could have been sent to another 
facility, so it is unknown why the VA Medical Center failed 
to provide the appellant's 1997 medical records.  Moreover, 
the RO requested that the VA Medical Center request these 
records be returned, but a report of contact sheet dated in 
1998 indicated "no records available."  No reason was 
provided.  The appellant's VA medical records must be 
obtained or adequate reasons provided as to why records that 
existed in 1994 are no longer "available."

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Adjudicate the issue of competency of 
the appellant raised by the appellant's 
designated representative and by the 
statements submitted by the appellant's 
father.  If the appellant is determined 
to be competent, clarify by whom he 
wishes to be represented (i.e., his 
father, Veterans of Foreign Wars of the 
United States, or any other 
individual/organization).  See 38 C.F.R. 
§§ 20.601, 20.602, 20.603, 20.604, and 
20.605 (1998).  If the appellant is 
determined to be incompetent, undertake 
the appropriate development pursuant to 
38 C.F.R. § 3.353.  

2.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Gainesville, Florida, for all outpatient 
treatment and hospitalization from 1985 
to the present, including treatment 
referenced by the appellant between 
January and September 1997.  All 
necessary steps are to be taken to obtain 
these records, including requests to any 
other facilities where the records may be 
located.  Document all requests and 
responses received.

3.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for service connection 
for bipolar affective disorder, with 
consideration of all additional evidence 
submitted or obtained since the most 
recent supplemental statement of the case 
(i.e., evidence from Dr. Blumenthal 
covering the period August 1991 to 
December 1991 and from CareUnit for a 
period of hospitalization in 1988 
received in July 1997).  If the decision 
remains adverse to the appellant, provide 
him and his representative a supplemental 
statement of the case, and allow an 
appropriate period of time within which 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence to the RO while his case is in 
remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to ensure that due process 
considerations have been fulfilled and to develop evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


